Exhibit 10.1

AMENDMENT NO. 1

Dated as of October 2, 2009

to

5-YEAR REVOLVING CREDIT AGREEMENT

Dated as of October 19, 2007

THIS AMENDMENT NO. 1 (“Amendment”) is made as of October 2, 2009 by and among
Zep Inc., a Delaware corporation (the “Company”), Acuity Specialty Products,
Inc., a Georgia corporation (“ASP”, and together with the Company, collectively
“Borrowers”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, National Association, as Administrative Agent (the
“Administrative Agent”), under that certain 5-Year Revolving Credit Agreement
dated as of October 19, 2007 by and among the Borrowers, the Lenders and the
Administrative Agent (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement.

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent have agreed to the following
amendments to the Credit Agreement.

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Credit Agreement is hereby amended
as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of (a) the Federal
Funds Effective Rate for such day and (b) one-half of one percent (0.5%) per
annum and (iii) the Eurocurrency Rate for a one month Interest Period in Dollars
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, such
Eurocurrency Rate for any day shall be based on the rate appearing on Reuters
BBA Libor Rate Page 3750 (or on any successor or substitute page of such service
or any successor to or substitute for such service) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.



--------------------------------------------------------------------------------

“Receivables and Related Security” means the Receivables and related security
(including, without limitation, any books and records, returned goods, contracts
and supporting obligations relating to the Receivables) and collections with
respect thereto which are sold or transferred by an Originator or SPV.

“Receivables Facility Attributed Indebtedness” means the principal amount of any
obligations outstanding under a Receivables Purchase Financing on any date of
determination; provided, however, that Receivables Facility Attributed
Indebtedness shall not include any intercompany indebtedness incurred by an SPV
in connection with its acquisition of Receivables and Related Security in any
Permitted Receivables Transfer.

“Receivables Purchase Financing” means any financing made available to the
Company or any of its consolidated Subsidiaries, whereby the Receivables and
Related Security (or interests therein) of the Originators are transferred to
one or more SPVs, and thereafter to certain investors (or used as collateral to
enable one or more SPVs to obtain loans), pursuant to the terms and conditions
of the Receivables Purchase Documents.

(b) Section 1.01 of the Credit Agreement is hereby amended to add the following
new definitions thereto in the appropriate alphabetical order:

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Facility LCs within three (3) Business Days of the date required to be funded by
it hereunder, (b) notified the Company, the Administrative Agent, any Issuing
Bank or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Investment” means, with respect to any Person, any loan, advance, extension of
credit (other than accounts receivable arising in the ordinary course of
business on terms customary in the trade) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any certificate of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

(c) The following new Section 2.27 is hereby added to the Credit Agreement:

 

2



--------------------------------------------------------------------------------

SECTION 2.27 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) if any Swing Line Loans are outstanding or any LC Obligations exist at the
time a Lender is a Defaulting Lender, the Company shall within one (1) Business
Day following notice by the Administrative Agent (i) prepay the Defaulting
Lender’s Pro Rata Share of such outstanding Swing Line Loans or, if agreed by
the Swing Line Lender, cash collateralize the Pro Rata Share of the obligations
of such Defaulting Lender to purchase participations in Swing Line Loans on
terms satisfactory to the Swing Line Lender and (ii) cash collateralize such
Defaulting Lender’s Pro Rata Share of the LC Obligations in accordance with the
procedures set forth in Section 2.21.11 for so long as such LC Obligations are
outstanding; and

(b) the Swing Line Lender shall not be required to fund any Swing Line Loan and
no Issuing Bank shall be required to issue, amend or increase any Facility LC
unless it is satisfied that cash collateral will be provided by the Company in
accordance with Section 2.27(a) for the Defaulting Lender’s Pro Rata Share of
such Swing Line Loan or Facility LC.

(c) Anything contained herein to the contrary notwithstanding, the Borrowers
shall have the right to replace such Defaulting Lender in accordance with
Section 2.20 regardless of whether a Default or Unmatured Default shall be
continuing. The rights and remedies against a Defaulting Lender under this
Section 2.27 are in addition to other rights and remedies which Borrowers,
Administrative Agent or any other Lender may have against such Defaulting Lender
with respect to any funding default.

(d) Section 6.11 of the Credit Agreement is hereby amended to (i) redesignate
clause (vii) thereof as clause “(viii)”, (ii) insert the following new clause
(vii) therein “(vii) Indebtedness permitted by Section 6.20”, and (iii) amend
and restate clause (iv) thereof in its entirety as follows:

(iv) Receivables Facility Attributed Indebtedness in an aggregate amount not to
exceed $75,000,000, and any performance undertaking by the Company or its
Subsidiaries with respect to such Receivables Purchase Financing.

(e) Section 6.18(iii) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(iii) Any transfer of an interest in Receivables and Related Security, accounts
or notes receivable on a limited recourse basis under the Receivables Purchase
Documents; provided, that such transfer qualifies as a legal sale and that the
amount of any Receivables Facility Attributed Indebtedness related thereto would
be permitted under Section 6.11(iv).

(f) Section 6.20 of the Credit Agreement is hereby amended to (i) add the phrase
“cash and” at the beginning of clause (i) thereof, (ii) redesignate clause
(v) thereof as clause “(vi)” and (iii) insert a new clause (v) therein as
follows:

 

3



--------------------------------------------------------------------------------

(v) Investments comprised of capital contributions (whether in the form of cash
or other assets) or subordinated loans to an SPV in connection with a Permitted
Receivables Transfer and resulting from a transfer permitted by
Section 6.18(iii).

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received
(i) counterparts of this Amendment duly executed by the Company, the Required
Lenders and the Administrative Agent and (ii) from the Company payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
reasonable out-of-pocket expenses (including reasonable legal fees and expenses)
in connection with this Amendment.

3. Representations and Warranties of the Borrowers. Each Borrower hereby
represent and warrants as follows:

(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Borrower enforceable against such Borrower
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Unmatured Default and (ii) the representations
and warranties contained in Article V of the Credit Agreement, as amended
hereby, are true and correct true and correct in all material respects except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness of Section 1 hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

4



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

ZEP INC., as a Borrower By:  

/s/ Mark R. Bachmann

Name:

Title:

 

Mark R. Bachmann

Executive Vice President and Chief Financial Officer

 

 

 

ACUITY SPECIALTY PRODUCTS, INC., as a Borrower By:  

/s/ Mark R. Bachmann

Name:

Title:

 

Mark R. Bachmann

Executive Vice President and Chief Financial Officer

Signature Page to Amendment No. 1

Zep Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the Administrative Agent, as the
Swing Line Lender, as a LC Issuer and as a Lender By:  

/s/ John A. Horst

Name:

Title:

 

John A. Horst

Vice President

Signature Page to Amendment No. 1

Zep Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jeffrey J. McLaughlin

Name:

Title:

 

Jeffrey J. McLaughlin

Senior Vice President

Signature Page to Amendment No. 1

Zep Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brian P. Fox

Name:

Title:

 

Brian P. Fox

Vice President

Signature Page to Amendment No. 1

Zep Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Anne L. Sayles

Name:

 

Anne L. Sayles

Title:

 

Senior Vice President

Signature Page to Amendment No. 1

Zep Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:  

/s/ Stephen Brothers

Name:

 

Stephen Brothers

Title:

 

Senior Vice President

Signature Page to Amendment No. 1

Zep Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By:  

/s/ Kay Reedy

Name:

 

Kay Reedy

Title:

 

Managing Director

Signature Page to Amendment No. 1

Zep Inc.

5-Year Revolving Credit Agreement dated as of October 19, 2007